Cause number:                       01-15-00088-CR
Style:                              Bruce Edward Gorden
                                    v. The State of Texas
Date motion filed:                  March 31, 2015
Type of motion:                     Unopposed Motion to Substitute Counsel
Party filing motion:                Appellant
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                                  Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                     If document is to be filed, document due:
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          The motion does not show that it was delivered to appellant “in person or mailed—both by certified and by first-
          class mail” at his last known address. See TEX. R. APP. P. 6.5(b), (d). Accordingly, we deny the motion to
          substitute counsel. By filing this motion, Seth Kretzer has appeared as counsel of record for appellant. See TEX.
          R. APP. P. 6.2, 9.1. Sorcha Landau remains as appellant’s lead counsel until new lead counsel is designated or a
          motion to withdraw or substitute counsel that complies with Rule 6.5 is filed and granted. See TEX. R. APP. P.
          6.1(c), 6.5.


Judge's signature:       /s/ Terry Jennings
                         



Date: April 12, 2016